Citation Nr: 0507806	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  00-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dysthymia, claimed 
as memory loss.

2.  Entitlement to service connection for joint pain, cramps 
in hands and legs, and hair loss due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to January 
1999, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, among other things, denied the 
benefits sought on appeal.  The Board denied the claims on 
appeal in a September 2002 decision and the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2003, the Court granted 
a joint motion for remand, vacating the Board's September 
2002 decision and remanding the claims on appeal for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  The Board, in turn, remanded the appeal to the RO 
for compliance with the VCAA in September 2003.  The appeal 
is now properly returned to the Board for further appellate 
consideration.

The veteran's application for compensation benefits submitted 
in October 1998 included a claim of entitlement to service 
connection for hair loss beginning in February 1998; service 
medical records reflect treatment for alopecia aerata in 
February 1998.  Service medical records also show, however, 
that the veteran was treated for folliculitis in July 1992.  
The report of the March 1999 VA general medical examination 
contains a diagnosis of folliculitis, noted to be in the same 
areas as hair loss - the chin and posterior scalp.  Thus, a 
liberal reading of the veteran's claims may include a claim 
regarding folliculitis.  Because such a claim has not been 
adjudicated by the RO, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


2.  The veteran does not have dysthymia and/or memory loss as 
a result of his active service.

3.  The veteran's joint pain and cramps in his hands and legs 
have been attributed to his service-connected lipoid 
nephrosis.

4.  There is no competent medical evidence relating joint 
pain, cramps in the hands legs, and/or hair loss to service 
in the Persian Gulf.


CONCLUSIONS OF LAW

1.  Dysthymia, claimed as memory loss, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Joint pain, cramps in the hands and legs, and hair loss 
were not incurred in or aggravated by active service nor are 
they due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dysthymia

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service medical records do not include any complaints of 
memory loss, depression or sadness and there was no diagnosis 
of a psychiatric disorder during the veteran's active 
service.  The veteran asserts, however, that he began 
experiencing memory loss in November 1991.  The veteran has 
not sought any treatment for a psychiatric disorder following 
his discharge from service.

The veteran underwent VA examination in March 1999 and 
related having left the military because he was having 
marital problems.  He stated that he was prescribed 
medication to help him sleep during service and that he still 
had that medication and took it periodically.  The veteran 
related that he did not participate in any treatment for a 
psychiatric disorder and/or for memory loss.  He complained 
of occasional depression and memory loss, and stated that he 
was sad on a daily basis and worried frequently about his 
work abilities and his life.  Following a complete 
examination, an Axis I diagnosis of dysthymia was rendered.

Given the evidence as outlined above, the Board finds that 
although the March 1999 VA examination report diagnosed 
dysthymia, there is no medical evidence to suggest that the 
disorder began during the veteran's period of active service 
or as a consequence thereof.  The veteran is competent to 
state what he experienced - for example, to state that he 
experienced memory loss during service.  But his lay 
statements, standing on their own, are not competent evidence 
to establish a medical nexus between a current disability and 
his period of active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).

Without competent evidence linking the veteran's currently 
diagnosed dysthymia, claimed as memory loss, with his active 
military service, the Board must conclude that this 
disability was not incurred in or aggravated by his active 
service.  Accordingly, his claim of entitlement to service 
connection for dysthymia, claimed as memory loss, is denied.

II.  Undiagnosed Illness

The veteran seeks service connection for joint pain, cramps 
in his hands and legs, and hair loss claimed to be the result 
of service in the Persian Gulf.  The evidence of record 
clearly shows that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War.  Thus, he 
has qualifying service for consideration of the presumption 
of service connection for disabilities medically attributed 
to undiagnosed illness or an unexplained chronic multisymptom 
illness. 

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. Section 3.317, which 
defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs or symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. Section 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, Section 1602(a)(1) added 38 U.S.C. 
Section 1118, which codified the presumption of service 
connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. Section 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  This 
interim rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amended various provisions of 38 U.S.C. 
Sections 1117 and 1118, including a complete revision of 
Section 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. Section 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness.  The effective 
dates of all of the cited amendments is March 1, 2002.  See 
also 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Furthermore, for the purposes of 38 C.F.R. 
Section 3.317(a)(1), signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to:  (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, (13) menstrual 
disorders.  See 38 C.F.R. § 3.317(b).

Service medical records show that the veteran was treated 
during service for several disabilities, including joint 
pain, cramps and hair loss.  Specifically, in June 1992, the 
veteran's complaints of cramps in his extremities were 
attributed to a nephrotic syndrome.  In fact, he continued 
treatment for hand and knee cramps caused by a nephrotic 
syndrome throughout 1998.  The veteran was also treated for 
back pain, diagnosed as arthralgia; pain in the wrist and 
hand attributed to the removal of a ganglion cyst; and one 
instance of alopecia aerata.  It is important to note at this 
juncture that the veteran is currently service-connected for 
lipoid nephrosis, arthralgia of the lumbosacral spine, and 
for the status-post removal of a ganglion cyst of the left 
wrist.

In March 1999, the veteran underwent VA examinations and 
complained of hair loss, fatigue and joint pain.  It was 
noted that he had some facial hair loss over the anterior 
chin and posterior scalp area without disfigurement.  
Following complete examination and diagnostic testing, the 
examiner diagnosed lipoid nephrosis with fatigue and joint 
problems and noted a documented history of folliculitis.  The 
examiner did not, however, include a diagnosis of any type of 
alopecia and/or disability due to an undiagnosed illness or 
chronic multisymptom illness.

Given the evidence as outlined above, the Board finds that 
the veteran's complaints of joint pain and cramping are due 
to the known illness of lipoid nephrosis.  As such, service 
connection cannot be separately granted for joint pain and 
cramps of the hands and legs as due to an undiagnosed illness 
or chronic multisymptom illness.  

As for hair loss due to undiagnosed illness, service records 
show the veteran was treated in service in July 1992 for 
pityrosporum folliculitis and in February 1998 for alopecia 
aerata.  After service, he underwent a VA examination in 
March 1999.  During that examination, the examiner indicated, 
in pertinent part, that the veteran had documented 
folliculitis affecting the anterior chin and posterior scalp, 
which appears to be chronic in nature.  Since the veteran had 
been diagnosed with folliculitis and alopecia, both diagnosed 
illness, he does not warrant service connection for hair loss 
due to undiagnosed illness.  Additionally, even though there 
is evidence of one instance of treatment for alopecia during 
service, there is no current diagnosis of alopecia and, 
therefore, no current disability for which VA compensation 
may be paid.  Furthermore, there is no competent medical 
evidence whatsoever to suggest that the veteran has a 
disability due to his service in the Persian Gulf.  
Consequently, the veteran's claim of entitlement to service 
connection for joint pain, cramps in the hands and legs, and 
for hair loss due to undiagnosed illness is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in August 1999, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in June 2001.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in June 2001 and again following Court remand in 
April 2004.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letters stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease or could be 
presumed to be a result of an undiagnosed illness, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  It is 
important to point out that the veteran, through his 
representatives, requested that his appeal be remanded by the 
Court for additional VCAA notice and development.  Even 
though the Court remanded the case as requested and VA 
provided proper notice to the veteran in April 2004, neither 
the veteran nor his representative responded to the notice by 
advising VA of any additional evidence needed to substantiate 
the claims on appeal.  Furthermore, the veteran was afforded 
the opportunity to testify before an RO hearing officer 
and/or the Board, but declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for dysthymia, claimed as memory loss, is 
denied.

Service connection for joint pain, cramps in the hands and 
legs, and hair loss claimed as due to undiagnosed illness is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


